Citation Nr: 1013106	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-07 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1979 to July 1982.  She also reportedly had 
additional service in the Army Reserves from 1983 to 1987 
and in the South Carolina Army National Guard from 1987 to 
1995.

This appeal to the Board of Veterans' Appeals (Board) is 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  During the hearing, she withdrew her claims for 
service connection for irritable bowel syndrome (IBS) and 
fibrocystic breast disease.  So those claims are no longer 
at issue in this appeal.  38 C.F.R. § 20.204 (2009).  Also 
during her hearing, she testified that her service in the 
Army Reserves and National Guard was full-time, however, the 
exact nature and character of that service has not been 
verified - including any qualifying periods of active duty 
for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

In this decision the Board is reopening the claim for 
service connection for bilateral hearing loss because there 
is new and material evidence.  But the Board is then 
remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before adjudicating the claim on its underlying merits.




FINDINGS OF FACT

1.  An October 2002 RO decision initially considered and 
denied the Veteran's claim for service connection for 
bilateral hearing loss.

2.  Additional evidence since received, however, is not 
cumulative or redundant of evidence previously considered 
and relates to an unestablished fact needed to substantiate 
this claim.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that initially considered 
and denied service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence since has been submitted 
to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must 
both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of her claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, since the Board is reopening the claim, the Kent 
holding is inconsequential.  The Board also need not at this 
juncture discuss whether there has been compliance with the 
other notice-and-duty-to-assist provisions of the VCAA until 
completion of the additional development of the claim on 
remand.  The Board will then be in a better position to 
determine whether these remaining requirements of the VCAA 
have been satisfied because the Board will have the benefit 
of the additional information and evidence obtained on 
remand.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Whether there is New and Material Evidence to Reopen 
the Claim

The Veteran originally filed a claim for service connection 
for bilateral hearing loss in January 2002.  But in an 
October 2002 rating decision, the RO denied the claim 
because the medical evidence then on file did not establish 
a hearing loss disability during her service in the U.S. 
Army from November 1979 to July 1982.  

The Veteran did not appeal that October 2002 decision, so it 
became final and binding on her based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.



The Veteran's current appeal concerns a petition she more 
recently filed in May 2005 to reopen this previously denied, 
unappealed claim.

When a petition to reopen a previously denied, unappealed 
claim is submitted, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

Second, if VA determines the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of the all evidence of record, but only after 
ensuring the duty to assist has been fulfilled.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary 
[of VA] to consider the patently incredible to be 
credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection is the evidence that has been added 
to the record since the final and binding October 2002 
rating decision.  

As the stated basis of that initial denial was that the 
Veteran did not have evidence of a hearing loss disability 
during her active duty service in the Army from November 
1979 to July 1982, new and material evidence must suggest 
that her bilateral hearing loss either originated during 
that initial period of service or, alternatively, during a 
subsequent period of qualifying service - such as while on 
active duty or ACDUTRA in the Army Reserves or South 
Carolina Army National Guard.  This evidence also would be 
new and material if, as an additional basis of possible 
entitlement, it suggests that any hearing loss she may have 
had prior to a period service was aggravated during or by 
that period of service beyond its natural progression.  This 
is because she may be awarded service connection by showing 
that she currently has a disability resulting from a disease 
or an injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).



For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., 
at 110-11 (1988).

The Court further indicated in Hensley that a Veteran need 
not have sufficient hearing loss during service - including 
at time of separation, to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability by 
VA standards.  Instead, he or she need only satisfy these 
requirements currently and have medical nexus evidence 
causally relating the hearing loss to his or her military 
service.  Hensley, 5 Vet. App. at 160.  That is to say, 
regardless of when the criteria of § 3.385 are met, a 
determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  See also Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).



Since the October 2002 rating decision in question, the 
Veteran has testified that she had additional qualifying 
service in the Army Reserves and National Guard that was not 
considered in that original denial of her claim.  She also 
has submitted a medical opinion from R.G., M.D., dated in 
November 2006, stating the Veteran had experienced 
progressive hearing loss for 25 years dating back to her 
military service.  This additional evidence is both new and 
material to the case because it relates to an unestablished 
fact necessary to substantiate her claim for service 
connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating this claim.  In 
effect, this additional evidence indicates she possibly had 
earlier symptoms consistent with a diagnosis of severe 
sensorineural hearing loss, although it was not actually 
diagnosed until later while in the National Guard.  See, 
e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  
Additionally, her testimony as to having qualifying periods 
of National Guard and Army Reserve service, if accepted for 
the limited purpose of determining the newness and 
materiality of this additional evidence, would in turn 
lengthen the time period from which her disability may have 
been incurred and may establish a basis for service 
connection.  So her claim for service connection for 
bilateral hearing loss is reopened, subject to the further 
development of this claim on remand below.


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted.  To this extent, and this 
extent only, this appeal is allowed.




REMAND

By all indications, the Veteran was wearing hearing aids as 
early as 1989 during her service in the South Carolina Army 
National Guard.  According to the results of a July 1989 
audiogram, she clearly had substantial hearing loss.  A 
prior audiogram also shows hearing loss even earlier, in 
October 1983, during her service in the Army Reserves; that 
incident of decreased hearing, however, reportedly was due 
to a head cold.  In any event, her qualifying periods of 
active duty (AD), ACDUTRA and INACDUTRA during her National 
Guard and Reserve service have not been verified and need to 
be to determine whether her hearing loss initially 
manifested during a qualifying period of service or, if 
already existing, was aggravated.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from disease or injury incurred in or 
aggravated in the line of duty, or any period of INACDUTRA 
during which the individual concerned was disabled or died 
from injury (but not disease) incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 
38 C.F.R. § 3.6(a),(d).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(3).  

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and, at] all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have 
basic eligibility for Veterans benefits based on a period of 
duty as a member of a state National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that her bilateral 
hearing loss is a result of injury or disease incurred in or 
aggravated during her time in the Army Reserves or South 
Carolina Army National Guard, the Board notes that only 
"Veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he/she was disabled 
from disease or injury incurred or aggravated in the line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), 
(d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact 
that a claimant has established status as a "Veteran" for 
other periods of service (e.g., the Veteran's prior active 
duty in the Army) does not obviate the need to establish 
that he/she is also a "Veteran" for purposes of the period 
of ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

Similarly, for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during her inactive service, the record must establish that 
she was disabled from an injury (but not disease) incurred 
or aggravated during INACDUTRA.  See Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).



The Appellant in this case is a "Veteran" based on her 
active duty service in the U.S. Army from November 1979 to 
July 1982.  Therefore, she is entitled to "Veteran" status 
and the full benefit of VA resources for any compensation 
claim based on that period of service.  But to the extent 
her claim, instead, is predicated on her additional, 
subsequent, service in the Army Reserves or South Carolina 
Army National Guard - including while on ACDUTRA or 
INACDUTRA, she must first establish that she also qualifies 
as a "Veteran" for those periods of service before any 
compensation may be awarded.  

Unfortunately, the exact nature and character of the 
Veteran's additional service in Army Reserves and South 
Carolina Army National Guard has not been clarified.  
Therefore, this needs to be done to verify the full extent 
of her qualifying service.

The Board also finds that a VA compensation examination is 
needed to assist in determining whether the Veteran's 
bilateral hearing loss is attributable to any of her periods 
of qualifying service, either on active duty in the Army or 
on active duty, ACDUTRA or INACDUTRA in the Army Reserves 
and State National Guard.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.	Verify the exact nature, character and 
length of the Veteran's active military 
service - not just her initial service 
on active duty in the Army, but also 
her additional, subsequent, service in 
the Army Reserves and South Carolina 
Army National Guard, including 
specifying when she was on active duty, 
ACDUTRA, and INACDUTRA.



2.	After obtaining this clarifying 
information, schedule the Veteran for a 
VA compensation examination for an 
opinion concerning the etiology of her 
bilateral hearing loss.  

In particular, the examiner must first 
determine whether the Veteran has 
sufficient bilateral hearing loss to be 
considered a disability according to the 
threshold minimum requirements of 
38 C.F.R. § 3.385.

If she does, then the examiner is also 
asked to provide a nexus opinion 
indicating the likelihood 
(very likely, as likely as not, or 
unlikely) the Veteran's current bilateral 
hearing loss:  (1) initially manifested 
during her active duty service in the 
U.S. Army from November 1979 to July 
1982; or (2) is alternatively 
attributable to verified periods of 
active duty, ACDUTRA and/or INACDUTRA in 
the Army Reserves from 1983 to 1987 
and/or South Carolina National Guard 
from 1987 to 1995.

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



3.  Then, in light of the additional 
evidence, readjudicate the claim for 
service connection for bilateral hearing 
loss on its underlying merits.  If this 
claim is not granted to the Veteran's 
satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


